Citation Nr: 0613611	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hip 
dysplasia.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
veteran's claim for entitlement to service connection for 
bilateral hip dysplasia.  The Board denied the veteran's 
claim in August 2002.  In November 2002, an order of the U.S. 
Court of Appeals for Veterans Claims (CAVC) vacated the 
Board's August 2002 decision and remanded the claim to 
require the Board to adequately explain VA compliance with 
the duties to notify and assist under the Veterans Claims 
Assistance Act (VCAA).  The Board again denied the claim in 
February 2004.  In July 2004 the CAVC vacated the Board's 
February 2004 decision and remanded the matter for further 
adjudication consistent with bases for remand as set forth in 
the parties' joint motion for remand, filed with the CAVC in 
July 2004.  In December 2004 the Board again denied the claim 
and the veteran again appealed.  The parties filed a Joint 
Motion for Remand on the basis that the Board must give 
adequate reasons and bases for concluding that VA has shown 
by clear and unmistakable evidence that the veteran's hip 
dysplasia pre-dated service and that it was not aggravated by 
service.  On October 28, 2005, the CAVC vacated the Board's 
decision and remanded the case for readjudication pursuant to 
the terms of the Joint Motion for Remand.


FINDINGS OF FACT

Bilateral hip dysplasia was aggravated by the veteran's 
service.


CONCLUSION OF LAW

Bilateral hip dysplasia was aggravated by military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  That presumption can be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  
See 38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 
116, 130 (2003); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. The provisions of 38 C.F.R. § 
3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.

Service medical records show that a May 1954 pre-induction 
examination was negative with respect to complaints or 
findings of the disability in issue.  A radiographic report 
dated in December 1954 showed that the veteran's right hip 
and pelvis were normal but the left femoral head showed 
flattening and a decrease in absolutes size with some 
sclerosis along its edge and a disturbance of "Shenton's 
line" indicating an old dysplasia.  The femoral head seemed 
to be well maintained in the acetabular joint, which was 
somewhat flattened.  A December 1954 progress note showed 
that X-rays showed some sclerosis of the femoral head.  A 
January 1955 progress note showed the veteran had left hip 
pain for the past 6 months.  A Physical Standards and 
Physical Profile form dated February 2, 1955, showed that the 
veteran had a congenital malformation of the hips that 
required special consideration in his classification and 
assignment.  A February 1955 clinical record showed 
"bilateral hip dysplasia/congenital" in the consultation 
report section.  A September 1956 radiographic report showed 
that films of the hips showed shallow acetabula bilaterally, 
more marked on the left.  The left hip showed superior and 
outward displacement.  The right hip was not displaced.  
According to the examiner this represented an old dislocation 
of the hips, more marked on the left, that was congenital in 
origin.

A letter from Dr. Kushner dated in February 1972 showed that 
X-rays of both hips indicated a congenital malformation due 
to congenital hip dysplasia.  The left hip joint exhibited 
degenerative changes which produced limping and pain.  The 
history of the injury to the left hip would indicate 
aggravation of the pre-existing condition.  Reconstructive 
hip surgery was indicated at that time.

A VA examination report dated in February 1979 showed that 
the opinion of the orthopedic department, "after complete 
study on admission in 1971," was that, "probably, not sure, 
the condition was in the beginning a congenital dislocation 
of both hips."  The examiner believed that the facts were 
that the veteran, at the time of enlistment, was good enough 
for service and he even played football in service.  
Evidently, the condition, if existent previously, 
"aggravated," in service.

The record showed that the veteran underwent a left total hip 
replacement in August 1991 and a right total hip arthroplasty 
in February 2001.

A VA Orthopedic outpatient progress note dated in June 2001 
showed that the veteran "was asked to determine whether his 
bilateral hip arthritis was congenital and whether it was 
related to service."  The examiner stated that the veteran 
injured his left hip during active duty and this probably 
contributed to his developing DJD of that joint.  The veteran 
did not injure his right hip during service.  The examiner 
did not believe his right hip arthritis was congenital and 
that his left hip arthritis may have caused him to put more 
weight on his right hip.  The extent to which this may have 
contributed to the veteran's right hip problem was impossible 
to determine.

A VA Joints examination report dated in November 2001 showed 
that the veteran was diagnosed with bilateral capsulitis of 
the hips, right greater than left, post total hip 
replacements, 9 years ago on the left and 9 months ago on the 
right.  The examiner was asked whether "the condition he had 
when he went into the service which was a congenital 
dysplasia of both hips was aggravated beyond its normal 
progress during the veteran's active service."  It was the 
examiner's opinion that this condition was a result of "a 
normal course of events; the condition being the progression 
of arthritis and the need for his total hip replacements."  
The examiner believed that the possibility existed that the 
veteran's service did have an effect on the progression of 
the disease, but he also believed that "it would be 
conjecture on my part to state that."

The Board finds that the claims file contains "clear and 
unmistakable" evidence demonstrating that the veteran had a 
congenital condition.  Briefly stated, the veteran's service 
medical records, the February 1972 letter from Dr. Kushner, 
and subsequent VA progress notes and examination reports all 
showed that the veteran suffered from congenital bilateral 
hip dysplasia.  Therefore, a preexisting condition is shown.  

However, the Board finds that the claims file does not 
contain clear and unmistakable evidence that the veteran's 
bilateral hip dysplasia was not aggravated by his service.  
Statements from Dr. Kushner in February 1972 and VA examiners 
in 1979 and 2001 showed that there was a possibility that the 
veteran's service aggravated his congenital bilateral hip 
dysplasia.  There is no competent countervailing evidence of 
record.  The VA Orthopedic progress note from June 2001 
concerned the veteran's bilateral hip arthritis, not his 
bilateral hip dysplasia.  Given the foregoing, the Board 
finds that the claims file does not contain clear and 
unmistakable evidence that his bilateral hip dysplasia was 
not aggravated by his service.  See 38 U.S.C.A. § 1111; 
Cotant.  His bilateral hip dysplasia is therefore presumed to 
have been aggravated by service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, in a letter, dated in July 2001, notified the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  As the Board has fully granted the veteran's claim 
for service connection, a detailed discussion of the VCAA is 
unnecessary.  Any failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for bilateral hip dysplasia is granted.  
(Prior to assigning a disability evaluation and effective 
date for the award, the RO should provide appropriate notice 
as required by the Court in the recent case of Dingess v. 
Nicholson, Nos. 01-1917 &02-1506 (U.S. Vet. App. March 3, 
2006)).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


